Citation Nr: 1645282	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  07-00 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals of a laceration of the left hand, third and fourth digits, prior to March 28, 2012.  

2.  Entitlement to service connection for a bilateral knee disability.  

3.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a laceration of the left hand, third and fourth digits.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to February 1984. 

This appeal comes before the Board of Veterans' Appeals (Board) from October 2005 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

In October 2008 the Board denied the Veteran's claim for service connection for a bilateral knee disability.  The Veteran appealed the denial, and in November 2009 the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand relative to that issue.  This case was most recently before the Board in October 2015, when it was remanded for further development.  The case has now been returned for additional appellate review. 

Briefly the Board notes the Veteran stated he was satisfied with the 10 percent rating assigned for his left hand scar in an August 2012 correspondence.  However, during his April 2016 Board hearing, the Veteran indicated his hand condition had become worse.  As a veteran is presumed to seek the maximum available benefit for a disability, the Board has resolved this ambiguity in the Veteran's favor, and determined the presently assigned 10 percent evaluation does not resolve the appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).


The issue of entitlement to a rating in excess of 10 percent for residuals of a laceration of the left hand, third and fourth digits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record shows the Veteran's service-connected left hand scar measures 9.8 centimeters in length and .2 centimeters in width, and is tender.

2.  The Veteran's bilateral Osgood Schlatter's disease is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  A 10 percent rating is warranted for the Veteran's left hand scar throughout the entire claim period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.41, 4.118, Codes 7801 to 7805 (2016).

2.  The criteria for service connection for bilateral knee disabilities have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to service connection for bilateral knee disabilities, as well as entitlement to a 10 percent rating throughout the entire appeal period for his service-connected left hand scar.  Since the Board will not be addressing entitlement to a rating in excess of 10 percent at this time, and the grant of service connection is considered a complete grant of the benefits sought, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Left Hand Disability Rating

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

Analysis of the Claim

The Veteran initiated a claim for service connection for a left hand scar in August 2006.  By way of an October 2007 rating decision, the RO granted service connection for residuals of a left hand laceration, to include a scar and sensory loss, and assigned a noncompensable rating.  The Veteran disagreed with the assigned rating, and initiated the following appeal.  Thereafter, in an August 2012 rating decision the RO assigned a 10 percent rating effective March 28, 2012.   

Briefly, the Board notes the criteria for rating skin disabilities were revised, effective October 23, 2008 (during the pendency of this claim/appeal).  73 Fed. Reg. 54,708 (Sept. 23, 2008).  The announcement of the final regulation specifically states that the new criteria apply "to all applications for benefits received by VA on or after October 23, 2008" and that a veteran rated under the skin criteria in effect prior to that date may request review under the clarified criteria.  No such request has been made in this case.  The Board notes that the 'new' rating criteria can be applied only as of the effective date, however.  See VAOPGCPREC 3-2000.  In any event, as noted above, the Board finds a 10 percent rating is presently warranted throughout the entire period of this appeal; however, the Board requires additional development before it addresses entitlement to a rating in excess of 10 percent.  As such, the Board will limit its analysis to the old and new skin rating criteria, which provide for the 10 percent rating assigned herein.  All other rating criteria will be discussed fully following the development requested below.  

Under both the 'old' Code 7804 and current code 7804, a 10 percent rating is authorized for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Code 7804.

Briefly, the Board observes the Veteran underwent VA hand examinations in October 2007, July 2008, and February 2010.  Each of these examinations indicated his left hand scar was non-tender.  However, the Veteran has repeatedly asserted that he does have pain at the site of his left hand scar.  In his December 2007 notice of disagreement, the Veteran specifically refuted the October 2007 examiner's report that stated the Veteran denied having pain.  The March 2012 VA examiner confirmed the Veteran's reports of a painful scar.  

In essence, the Board must determine whether the Veteran's reports of pain are both competent and credible, and if so, whether his own reports of pain manifestations are as probative as the above-noted VA examiners' findings.   It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  Many symptoms are readily observable by a lay person, such as deformity, swelling, and certainly pain.  Accordingly, the lay evidence provided by the Veteran is unquestionably competent evidence.  See Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015) (where the Court of Appeals for Veterans Claims found objective evidence of pain need not come from a medical professional; a lay person may provide the requisite confirmation).  In this respect, the Board finds the Veteran's own reports of pain to be at least as probative as the above-noted VA examiner's findings, as the Veteran is indeed the only person truly capable of such observation.  Moreover, the Board finds no reason to doubt his veracity.  In sum, the evidence showing the Veteran has experienced pain at the site of his left hand scar is at least in equipoise with the evidence showing his scar was non-tender; therefore, the Board has afforded the Veteran the benefit of reasonable doubt, and finds at least a 10 percent rating is warranted throughout the period of this appeal.  




Bilateral Knee Claims

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis of the Claims

The Veteran contends service connection is warranted for bilateral Osgood Schlatter's disease because it originated while he was serving on active duty.  

His January 1982 pre-induction examination was negative for any knee abnormalities.  During his April 2016 Board hearing, the Veteran indicated he never experienced any knee problems prior to entrance into active duty.  The evidence indicates he was treated for knee problems on a couple of occasions in service, and during his February 1984 separation examination, the examiner diagnosed bilateral Osgood Schlatter's disease.  

During September 2005, May 2010 and October 2013 VA examinations the Veteran was again diagnosed with bilateral Osgood Schlatter's disease.  However, following his September 2005 examination the examiner concluded the Veteran's current knee disability was unrelated to service, because Osgood Schlatter's disease is a condition that occurs during a person's period of growth.  Likewise, the May 2010 VA examiner found the Veteran's disability was less likely than not incurred in or caused by military service.  This examiner also indicated it would be speculative to relate the Veteran's Osgood Schlatter's disease to military service, because his entrance examination did not show a knee disability, and Osgood Schlatter's disease "usually" begins in adolescence.  In October 2013, the same examiner that performed the May 2010 examination reiterated his prior conclusion.  He also indicated Osgood Schlatter's disease was present on entrance into active duty, whether or not it was identified.  

The Board finds the above-noted VA examiners' conclusions, that the Veteran's Osgood Schlatter's disease likely pre-existed service to be medically probable; however, the Board must also apply the law to the objective facts shown.  In particular, VA regulations provide that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 C.F.R. § 3.304(b).  

In this case, the Veteran was not noted to have any knee defects, infirmities, or disorders during his January 1982 entrance examination.  Further, he has indicated he never experienced problems with his knees prior to his military service.  Therefore, the Board must presume his Osgood Schlatter's disease did not exist prior to entrance, unless the evidence clearly and unmistakably demonstrates his disease did exist prior to entrance.  The United States Court of Appeals for Veterans Claims has explained clear and unmistakable evidence means the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999); see also Id. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.' ")  The Board finds this lofty standard of proof has not been established by the above-noted examiners' conjecture.  Of particular importance, the Board notes the May 2010 examiner stated Osgood Schlatter's disease "usually" develops in adolescence.  His use of the term "usually" indicates the disease does occasionally develop later in life.  Therefore, it cannot be said the Veteran's disability clearly and unmistakably developed prior to entrance into active duty, especially given the fact that he had not experienced any knee problems prior thereto.  The Veteran was initially diagnosed with this disease in service, and has been continuously diagnosed with the disability thereafter.  

Based on the foregoing, the Board concludes the present bilateral Osgood Schlatter's disease originated during the Veteran's active service.  Accordingly, service connection is in order for the Veteran's bilateral knee disability.


ORDER

Entitlement to a 10 percent rating is granted for the Veteran's residuals of a laceration of the left hand, third and fourth digits throughout the entire claim period. 

Entitlement to service connection for bilateral Osgood-Schlatter's disease of the bilateral knees is granted.


REMAND

As noted above, during his April 2016 Board hearing, the Veteran stated his service-connected residuals of a laceration of the left hand, third and fourth digits disability had worsened.  Specifically, the Veteran reported increased pain, hand weakness, and numbness in his hand since his most recent March 2012 VA examination.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the foregoing, the Veteran should be scheduled for a VA examination to determine the current nature and severity of his service-connected residuals of a laceration of the left hand, third and fourth digits disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the Veteran dated from August 2014 to the present.  All records and/or responses received should be associated with the claims file.  
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO/AMC must make two attempts to obtain any provide records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be adjudicated.

3.  Then, the RO should schedule the Veteran for an appropriate examination to determine the current severity of his service-connected residuals of a laceration of the left hand, third and fourth digits disability.  The record, including a copy of this remand, must be made available to the examiner(s) in conjunction with the examination.  All indicated tests and studies must be accomplished.  The examiner will provide accurate and fully descriptive assessments of the above service-connected disability.

In this respect, the examiner should specifically indicate whether the Veteran's increased hand pain, grip weakness, and/or hand numbness constitute residual manifestations of his in-service laceration of the left hand, third and fourth digits.  

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In this respect, the RO should obtain and associate with the record a copy of the Veteran's examination notification letter from the VAMC, to ensure he was properly apprised of his examination. 

5.  After completing the above development, and any other development deemed necessary, readjudicate the remaining issue on appeal.  If any benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).













______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


